DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 5-16 and 18-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious an imaging device comprising, in addition to the other recited features of the claim, “a phase difference array having a plurality of phase difference elements arranged along a plane and configured to provide different optical paths for light provided as a plurality of sets of light beams simultaneously transmitted through the phase difference array.”
	Regarding claim 14, the prior art fails to disclose or make obvious a detection aparatus comprising, in addition to the other recited “limitations or steps” of the claim, “a phase difference array having a plurality of phase difference elements arranged along a plane and configured to provide different optical paths for light provided as a plurality of sets of light beams simultaneously transmitted through the phase difference array.”
	Regarding claim 24, the prior art fails to disclose or make obvious a method for detecting a physical property comprising, in addition to the other recited steps of the claim, “receiving light from the object at a plurality of phase difference elements included in a phase difference array, wherein the plurality of phase difference elements 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN WYATT/Examiner, Art Unit 2878     





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878